

PROMISSORY NOTE DUE 30 SEPTEMBER 2017




US$10,000,000            Georgetown, Cayman Islands            May 9, 2016




As hereinafter provided, Erin Energy Corporation, (the “Borrower”) a Delaware
corporation having its principal place of business at 1330 Post Oak Blvd., Suite
2250, Houston, Texas 77056, USA acting herein by and through its duly authorized
officers, hereinafter called "Borrower" promises to pay to the order of James
Street Capital Partners, (the “Lender”) a company organized and existing under
the laws of the Cayman Islands, and having its registered office at P.O. Box
32338 SMB, Genesis Building, 3rd Floor, Georgetown, Grand Cayman, Cayman
Islands, BWI, hereinafter called "Lender", for value received, the principal sum
of TEN Million Dollars ($10,000,000) lawful money of the United States of
America, or such lesser principal amount as may be deemed advanced (the "Loan"),
together with interest on any and all amounts remaining unpaid hereon from time
to time from the date hereof until maturity at a rate of interest equal to seven
percent (7.0%) plus (ii) the LIBOR Rate from this date until paid.
The value received shall be comprised of the following:
(i)
US$3,000,000 for funds disbursed pursuant to Promissory Note dated March 24,
2016 which shall be deemed as fully settled and superseded with this note.

(ii)
US$1,000,000 for funds disbursed pursuant to Promissory Note dated April 7, 2016
which shall be deemed as fully settled and superseded with this note.

(iii)
Additional borrowing requests up to the sum of US$6,000,000, but not to exceed
US$1,000,000 in any 60-day period, unless specifically agreed in writing by
Lender. Drawdown requests shall be submitted to the Lender in a letter signed by
the Borrower specifying aggregate amount of the drawdown, the date on which such
payment is required, and the location and number of the Borrower’s account to
which funds are to be disbursed.

“LIBOR Rate” means, for any date, a rate per annum equal to the one month London
interbank offered rate for deposits in U.S. dollars rounded upwards if necessary
to the nearest one one-hundredth (1/100th) of one percent as in effect on such
date (or if such date is not a Business Day, as in effect on the immediately
preceding Business Day) appearing on the display designated as Reuters Screen
LIBOR01 Page, or such other page as may replace LIBOR01 on that service (or such
other service as may be nominated as the information vendor by the British
Bankers’ Association for the purpose of displaying British Bankers’ Association
interest settlement rates for U.S. dollar deposits as the composite offered rate
for London interbank deposits). If the aforementioned sources of the LIBOR Rate
are no longer available, then the term “LIBOR Rate” shall mean the one month
London interbank offered rate for deposits in U.S. dollars rounded upwards if
necessary to the nearest one one-hundredths (1/100th) of one percent as shown on
the appropriate Bloomberg Financial Markets Services Screen or any successor
index on such service under the heading “USD.”


Page | 1



--------------------------------------------------------------------------------




The Borrower shall pay the principal of and accrued, but unpaid interest on this
Note on the Maturity Date without limiting in any way the Borrower’s obligation
to make prepayments. If any payment or prepayment of principal or interest on
this Note shall become due on a day which is not a business day, such payment
shall be made on the next succeeding business day and such extension of time
shall in such case be included in computing interest in connection with such
payment.


“Maturity Date” means September 30, 2017.


Interest on this Note shall be computed on a rate per annum based on a year of
360 days and for the actual number of days (including the first but excluding
the last day) elapsed. No interest shall accrue on interest accrued hereunder
except and until accrued interest has become past due.


All past due principal and past due accrued interest and all attorneys' fees due
under this Note shall bear interest from the date such sums are due until paid
at the rate of seven percent (7.0%) plus (ii) the LIBOR Rate from this date
until paid.
Borrower may from time to time prepay all or any portion of the outstanding
balance of the Loan without penalty or premium. Simultaneously with any
prepayment of principal, there must also be paid all interest accrued on the
amount of principal so prepaid and all other sums then due hereunder or under
any instrument, document or other writing now or hereafter securing or
pertaining to this Note. If the original or a copy of this Note shall be placed
in the hands of an attorney for collection after the occurrence of any Event of
Default hereunder, or for the purpose of being sued upon or established in any
manner in any court (including, but not limited to bankruptcy or probate
proceedings), or for any other purpose whatsoever in any manner connected with
or pertaining to the extension of credit evidenced hereby or any of the Obligors
or any property, rights or interests now or hereafter securing this Note, then,
in any such event, Borrower promises to pay to the then holder of this Note all
attorneys' fees, costs and expenses theretofore, then and thereafter paid or
incurred by any holder of this Note in any manner connected with or pertaining
to any such attempted collection or establishment or any other acts connected
with or pertaining to this Note or the extension of credit evidenced hereby or
any of the Obligors (as hereafter defined) or any property, rights or interests
now or hereafter securing this Note.


To the maximum extent not prohibited by applicable law, all Obligors severally
waive grace, demand, notice of default, notice of intent to accelerate maturity,
notice that the holder hereof will not accept late payments, notice of
acceleration of maturity, presentment for acceleration, presentment for payment,
protest, notice of protest, dishonor or default, and diligence in taking any
action with respect to any security or the collection of any sums owing hereon,
and consent to and waive notice of any and all renewals, extensions,
rearrangements hereof and partial payments hereon and to the release of all or
any part of the security herefor or any person or entity liable hereon or
herefor under any terms deemed by the holder hereof, in its sole discretion, to
be adequate. Any such renewal, extension or rearrangement, or the release of any
such security or person or entity, may be made without notice to any of the
Obligors and without affecting any security or the liabilities and obligations
of any of the Obligors which is not expressly released in writing. The exercise
of any right or remedy conferred upon any holder hereof in this Note, or in any
instrument, document or other writing now or hereafter securing or otherwise
pertaining to this Note or any other indebtedness now or hereafter owing by any
of the Obligors to any holder hereof, shall be wholly discretional with such
holder, and such exercise of, or failure to exercise, any such right or remedy
shall not in any manner affect, impair or diminish the obligations and
liabilities of any of the Obligors, or constitute or be deemed a waiver of any
such right or remedy or any other


Page | 2



--------------------------------------------------------------------------------




past, present or future right or remedy of any holder hereof. It is further
expressly agreed (without in any manner limiting the foregoing) that the
acceptance of late payments or the failure to exercise the option to accelerate
upon any Event of Default shall not in any manner constitute a waiver of the
right to exercise the option to accelerate the maturity of this Note upon the
failure to promptly pay any subsequent payment or in the event there exists or
thereafter occurs any other or subsequent Event of Default, and no waiver shall
be enforceable against the holder of this Note unless such waiver is expressly
set forth in writing and duly executed by such holder.


This Note shall be governed by, and construed in accordance with, the laws of
the Cayman Islands regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof and Borrower submits to the
non-exclusive jurisdiction of the Cayman Islands.
     This Note shall be binding upon and inure to the benefit of Borrower,
Lender and their respective heirs, successors, and assigns, except that Borrower
may not assign or transfer any of its rights or obligations under this Note
without the prior written consent of Lender.


Borrower hereby represents and warrants to Lender that neither the execution and
delivery of this Note, nor the consummation of the transactions herein
contemplated, nor compliance with the provisions with, or result in the breach
of, or constitute a default under, any indenture, mortgage, deed of trust,
agreement or other instrument or contractual obligation to which Borrower is a
party or by which it or any of its property may be bound or affected.


[jscnotesignatures.jpg]


Page | 3

